Earl Warren: Number 58, Albert Roviaro, Petitioner, versus United States of America. Mr. Walsh.
Maurice J. Walsh: Mr. Chief Justice, may it please the court. This is a review of a conviction in the United States District Court for the Northern District of Illinois at Chicago, which was affirmed by the Seventh Circuit Court of Appeals. The indictment in the case was in two counts charging two events from a transaction, an alleged transaction or event occurring on the evening of August 12, 1954. Count one charged the petitioner did on August 12, 1954, at Chicago, Illinois, sell to John Doe for an unknown consideration, a quantity of narcotics without an order from John Doe on the form prescribed by the Secretary of the Treasury in violation of Section 2554(a) of Title 26, U.S.C.A. Count two charged that the petitioner on August 12, the same night, 1954 at Chicago, Illinois, did then and there, fraudulently and knowingly received concealed, fraudulently and knowingly received concealed, buy and facilitate the transportation and concealment after importation of a quantity of narcotic drug knowing the same to be imported in violation of Section 174, Title 21, United State Code. Now, after the plea of not guilty, the defendant filed a bill -- filed for a bill of particulars in which he asked for disclosure of the name of the identity of John Doe. He asked for the exact date which was alleged under the (Inaudible) he asked for the day -- for the time of the day and the place by street and number in the city of Chicago, where the offense or offenses occurred. In the bill of particulars, the request was denied in all respects. The trial was before a District Judge, without a jury. Jury was waived by all concerned. The Government introduced oral evidence of four witnesses and that took up a single day. The four witnesses were two government agents and two Chicago city policemen. And then there were the physical exhibits which are usually introduced in such cases. And it was stipulated by the parties that if the government chemist was called, he would testify that these physical exhibits that were offered when analyzed as narcotic drugs. At the close of the government's case, the defendant moved for acquittal and his motion was overruled. The defendant offered no evidence. Now, the evidence, well at first, I'll describe the questions as we contend they are. And I think that they can best be summarized in this fashion. That John Doe in this case was not a mere informer whose identity the Government could keep to itself. John Doe was a participant, active participant in those entire transactions which was described by the evidence. And under those circumstances, the defendant was entitled to know his identity. I think that he was entitled to know his identity on his request for the – under the bill of particulars. Now, in the lower -- in the Court of Appeals, we contend that his conduct permeated all of the events that are involved in both charges. And that the Court of Appeals below was in error when it contended that Roviaro's possession, which I'll get to later, of a narcotic drug, justified his conviction under count two in any event. And that, therefore, they would avoid applying the reasoning of three cases which were urged upon them. Those were the Portomene case, the Sorrentino case, and the United States versus Conforti, all of which are described in the -- in the briefs and discussed by both parties. Now, in connection with that, I have urged in this -- in this brief, this -- this question. Rule 7C provides for an indictment. The constitution, the Fifth Amendment provides that a person must be prosecuted for a felony by indictment, unless he waives, of course, in accordance with the rules. Rule 7C provides for an indictment and if the indictment conforms to the rule, that is, it is a concise statement of the essential requirements -- essentials of the offense, then that is an indictment. And you have been indicted in accordance with the Constitution with that amendment. But I say that under the present rules of pleading and as prosecutors have been become prone to do, we are no longer securing conformance with the Sixth Amendment which requires that the accused be informed of the nature and cause of his acquisition, another amendment. And while the indictment may be sufficient under Rule 7C, and comply with the requirement of the Fifth Amendment, the Sixth Amendment has not been complied with in a great many cases by the type of pleading which has been described by some authors as notice pleading. And then, there's a refusal in the discretion of the trial court of the bill of particulars on the theory that it is not a matter of right in the defendant. It is a matter of discretion in the trial court for substantial error to be determined later, later on. And, of course, in the hodgepodge in -- in the proceeding of trial, the defendant's contention concerning his requirement that concerning his need for information as he goes into trial, his need for the information as to the nature and cause of his acquisition that some degree of particularity disappears in the (Inaudible) of the trial because there's an overwhelming set of facts brought in against him. And it's so easy to say, no substantial error. His proof was -- his guilt was apparent.
Speaker: Do you make the point that you were entitled to a bill of particulars independently of your demand for as a disclosure of this informant's name?
Maurice J. Walsh: Yes, I -- I make the contention that the denial of the bill of particulars in this case was reversible error.
Speaker: You mean as to the informer or the court?
Maurice J. Walsh: As to -- as to the informer.
Speaker: As to the informer.
Maurice J. Walsh: And that I -- I believe that on the other points we were entitled to the bill of particulars but I think that the substantial error has been so embellished by the occurrences through the trial regarding the identity of John Doe, that that is our principal point. Now, our second point, now, the -- every witness in this case, who was offered by the Government, the four witnesses, was enquired upon cross-examination concerning the identity of John Doe. Some were even asked if they knew whether he was a living person. None denied that they had the knowledge but the objection of the prosecutor was sustained as to the question and pursuit of that line of cross-examination was denied with each witness. Now, the second point, the second question we have is that one of these witnesses, we believe, was contradicted upon a material matter by another government witness and by an exhibit that was introduced into evidence. And that it was then indicated by the Government that this man has made other extra judicial statements concerning the events of the evening. And a demand was made upon the Government to produce those statements during the trial and this situation developed by examination. And that the man was denied. We consider that was violative of the principles of the Gordon decision by this Court in 344 U.S. 414. Now, the third point regards the, as much as anything else, the construction of statute 174, Title 21 USC. That statute provides that whoever fraudulently or knowingly imports or brings any narcotic drug into the United States, contrary to law, or receives, conceals, buys, sells or in any manner facilitate the transportation, concealment or sale of such narcotics, knowing the same to have been imported contrary to law, and so forth, shall be punished. And then it has a paragraph, "Whenever on trial for a violation of this subdivision, the defendant is shown to have or to have had possession of the narcotic drug, such possession shall be deemed sufficient evidence to authorize conviction unless the defendant explains the possession to the satisfaction of the jury." Now, that the -- the Court of Appeals below avoided construction of the Portomene, Sorrentino and Conforti cases to the facts involved here by stating that since the defendant had possession, under the testimony of a witness, plus inference, therefore, he could not be heard to complain of conviction on count two, even though errors may have occurred through his trial. It is our contention that the inference that has been adopted by some of the Courts of Appeal, the effect that any knowledge or excuse me, any possession, any possession; is sufficient to bring this presumption into play, is an erroneous one. It is, simply put it, it is this. That I may possess this book. Certainly, it is not presumptive that I have them. That I know everything that's in it. The -- the possession of a sealed package, fleeting, cursory as it was in this case, passing, in this case and while it was -- is -- while it's described by the witnesses as having been in the possession of the defendant, it was in his possession for a mere few seconds and at that time they were unable to describe its physical characteristics, it's size or shape. But in any event, it is the contention of the Government that that possession of that sealed package brought home to this defendant, not only knowledge that it was imported in violation of the law, but had him know that it was narcotics. Now, it is the presumption that he knows that it's narcotic, that I quarrel with. I say that it is not reasonable and especially where the proof in all of these cases requires that a government chemist, a technical person testify as to the chemical content and to show, in order to show that these packages do contain narcotics.
Felix Frankfurter: Do I -- do I reckon and infer from what you've said that you say the same thing that there had been an indictment (Inaudible).
Maurice J. Walsh: Yes, sir.
Felix Frankfurter: So that the other question, you're not -- you're not drawing any argument from what was or wasn't allowed in under count one that's bearing upon count two.
Maurice J. Walsh: No, sir. We haven't done that. Now, there have been some constructions of that section. The (Inaudible) case, and the Government has relied also on the Casey which is not a construction of that statue, but a construction of 2554 or 53 of Title 26, the purchase and sale of -- of narcotics though, Title 26. But in that statute there's also a presumption, but there the presumption is only that such possession shall be prima facie evidence of a violation. In this statute, the presumption, justice shall be deemed, the possession shall be deemed sufficient evidence to authorize conviction unless the defendant explains the possession to the satisfaction of the jury. Now, I'd like to describe the facts in the case very briefly, and then go back to these questions. The -- all four witnesses, the agents and the two policemen described the meeting at a certain corner in Chicago on August 12, 1954 with John Doe. They were in their automobiles and various preliminaries occurred. That he was -- there were two meetings, actually, and he was searched each time, but when we get into the action which triggers these events, ultimately, we -- we find that he was searched and then he was permitted to get into his own Cadillac automobile, which had already been searched. And he drove to a certain street corner and the agents then took up positions close by in their automobiles, from which they could keep observation of this Cadillac. That one of the agents was in the trunk of the Cadillac, and peculiarly enough he was the tallest and heaviest of the agents. He was six feet three and weighed 230. But in any event he concealed himself in the trunk of the Cadillac. They remained for an hour and five minutes at this corner, awaiting something. At the end of the hour, at 11 o'clock the automobile -- an automobile, a Pontiac automobile arrived. The defendant got out from behind the driver's seat, entered the passenger seat beside the driver in the Cadillac, and the Pontiac was driven away by a person who had accompanied the defendant. That is, I say the defendant, that's what the witnesses for the Government said. And all three, other than the man in the trunk, identified him at that time. The Cadillac then took off in a circuitous route according to these men, first followed by one automobile and closely and then that tail was taken up by a -- a second automobile in which there was a single agent. The one containing two, gave up the -- the following after several blocks and then the single agent stayed behind the car. From a point of about, I think he called it exactly, he said he had measured it later on, at 94 feet away, at 11 o'clock at night or somewhat after that, by the aid of a street light and a bright moon. He saw the -- the Cadillac stop, and the door immediately opened, the defendant leave the Cadillac, walk to a tree five or six feet away, bend over and pick up a package, the physical characteristics of which he was unable to determine at that time, he said. Walked back to the Cadillac, which was parked and leaned in as though depositing something on the seat. The defendant then waived his hand as to say farewell and walked away, and was later seen to get into the Pontiac and drive away.
William J. Brennan, Jr.: And did the man in the trunk overhear anything --
Maurice J. Walsh: The man in the trunk described certain conversation that --
William J. Brennan, Jr.: Well, I meant did he have -- describe any conversation connected with that particular event, the supposed placing of the envelope in the car?
Maurice J. Walsh: Yes, he did.
William J. Brennan, Jr.: What was that?
Maurice J. Walsh: He heard the words, "this is it", which he -- his identification of the defendant rests on the fact that he lifted the lid of the trunk about three inches and peaked out while the defendant was picking up the package, which he could not describe, but said was something. Now, the play on the word "package", "the" and "a" is considerable in this case, but in any event, the witnesses described, of course, that he picked up a package. Now, this is two of them. One is a man standing on the street 96 feet away. The other is the man concealed in the trunk and each says he picked up a package. One, and one only Durham, says that he leaned into the car as though depositing something in the -- on the seat and when his hand came out it was empty. The defendant walked away. Immediately after this, Durham, this agent, approached the Cadillac, went to the right front seat, to the passenger's seat and found an envelope on the floor of the car, beside John Doe. Now, bear in mind, John Doe, there -- there is no testimony to connect this man with -- with any offense at all until he enters the automobile of John Doe. Then he drives or he doesn't drive. John Doe drives and there's conversation saying about -- talking about details and things of that sort. There's a little controversy over the admission of that testimony. The judge -- the trial judge stated that unless Bryson, the man in the trunk could identify the defendant as being the person who was talking, he would not admit it, but he would rule on that later, because there was no jury. There, he -- he did not -- he would exclude it later. He did not exclude it. I assume that he considered it, but in any event, there was some conversation along that, and I would say in fairness that the other the -- the three witnesses having seen Roviaro, get in the car and the car taking off immediately and having them followed. That it was probably a fair inference that Roviaro was talking, if we're to consider the testimony of the witnesses, which in the light that we must. But in any event, this package is recovered now by, according to this version, by Durham, from the floor of John Doe's personally owned automobile, the Cadillac, in John Doe's presence, while John Doe has been present with the door of his car open watching, well, there isn't testimony to that effect, but I assume it can be considered. He could have watched, watching Roviaro, walk to the -- walk to the tree, pick up the package, and come back and either that is the package that was found in the car or it wasn't. Now, the trial judge apparently took the inference that it was, because -- and I -- I assume that we're -- we're faced with that, as a matter of fact at this point. But in any event, there is display in the testimony and he picked up a package and from thereon, there is conversation by the witnesses, by the government counsel throughout the case, at every stage of just the package. Now, that's the possession. That's the possession of Roviaro. From the tree to the seat of John Doe's car. I submit that the package was actually recovered from John Doe's possession. I submit that the possession with that car open, that John Doe was driving, Roviaro, walking to get the package, is it in any sense a mutual possession that they were acting together. Certainly, either it could have been indicted as the aider and abettor of the other, if each was a criminal. Now, John Doe has been described here by the agents as an informer. Well, of course, we don't -- we don't really know that, other than their mere claim -- other than their mere claim. He has never been produced, his name has never been disclosed. His identity has never been disclosed. Now, after about an hour, now, the -- bearing in mind the suspicious attitude of the agents, naturally, in following this car, nevertheless, they watched Roviaro walk away and now this seems an unnatural situation in a way that a contraband of that nature would be deposited in a vehicle which could move at high speed and that stood still and the pedestrian walks away. And he walks away within the observation of the agents and no attempt is made to apprehend him. About an hour and half later, they went to his home in another part of Chicago.
William J. Brennan, Jr.: Excuse me, Mr. Walsh, did you suggest what time it ever was that the evidence says what has happened?
Maurice J. Walsh: The -- between the time that the transfer occurred?
William J. Brennan, Jr.: That's right.
Maurice J. Walsh: And the visit to his home?
William J. Brennan, Jr.: No, the incident itself in the transfers inside the (Inaudible) matter of minutes and seconds?
Maurice J. Walsh: Well, that was seconds. It -- it was from the point that of Roviaro's, emergence from the Cadillac. He is walking five or six feet and bending over picking up something, walking back and making a motion as though depositing something in the Cadillac and then walking away.
William J. Brennan, Jr.: Was the record saying affirmatively how many seconds?
Maurice J. Walsh: No, it doesn't, but as it was described it -- it -- I've assumed that it was just very few. It was practically not -- right in sequence. Now, the agents returned to another place and compared this, examined this powder that was in these, in three envelopes inside the packages they had described. They then went to Roviaro's home and arrested him, about an hour and a half after this transfer in the event. They took him to the police station. On the way there, they contended that they had some conversations with him in which they scolded him for engagement in such a -- a vile occupation and told him that -- asked him how he would like to be put in a tank with a -- a group of narcotic victims and asked him who his boss was and so forth. And say that he told them that he had stood up before and he was -- they were wasting their time and that he would take it. Nothing, indicating more and to -- to my conclusion than bickering between prisoners and policemen. When they arrived at the police station because there was no contention by the Government that he compelled. There was no offer to him of a document to sign, which would be in my experience, the usual thing if they contended that he was admitting guilt. These were the tricks of conversation as remembered by witnesses long after the event. But in any event, when they arrived at the station, this occurred. John Doe and the defendant were brought together. And John Doe, for some reason of detection or something, I don't know what it was, they claim he was their informer, is asked, “Do you know this man?” He said, “No, I never saw him before.” He said that of the defendant. That was developed on cross-examination. At one point the trial judge struck that out and with another witness he permitted it to stand. So, I -- I say that it is in the record. Now, it my contention that -- that that again, emphasized and exaggerated the error of nondisclosure of John Doe. In the first place in order to properly prepare for our trial, we should have known him under the bill of particulars. He was alleged there to be an active participant. There was no other reasonable conclusion to be drawn from these two counts, standing as they worked them. Then that, this is a single event. This is one transaction, divided into two offenses of separate statutes. Nothing wrong with that. That's been approved by the courts many times, but it was a single event. And in order to prepare for either, it was necessary to know who John Doe was, if we were to make any effort to determine, what he might have to say if called as a witness. But in any event and what his character was, what his background was. So that we wouldn't have to ask the judge for delay if he appeared as a witness.
Felix Frankfurter: Suppose there'd been only count two, I ask you again. On what basis would you have asked for a bill of particulars for the disclosure of the identity of John Doe?
Maurice J. Walsh: We could not have because there wouldn't have been a indication of a -- of a fellow participant at that point. But --
Felix Frankfurter: So, does the allegation that the charge laid in count one spill over into two as an allegation of a participant in count two?
Maurice J. Walsh: Well, I think with both counts that as they usually are, a defendant would have a right --
Felix Frankfurter: To assume --
Maurice J. Walsh: -- to assume that they referred to the same event.
Felix Frankfurter: But in consonance to the law and you would have no basis and you're not arguing the -- I understood you rest from our evidence question that the evidence that was introduced under count one, somehow that it's been affected or affected the jury's verdict on count two and therefore, the jury's verdict on count two satisfies the sections and can't be cut out as relating exclusively to (Inaudible)
Maurice J. Walsh: Well, I contend this to Your Honor. Well, the Government has not withdrawn its support of count one.
Felix Frankfurter: It has not -- unless --
Maurice J. Walsh: It has not.
Felix Frankfurter: That of (Voice Overlap) --
Maurice J. Walsh: Insofar as I understand the case, not formally --
Felix Frankfurter: Upon use --
Maurice J. Walsh: -- not formally --
Felix Frankfurter: (Inaudible)
Maurice J. Walsh: -- but the implied --
Felix Frankfurter: I understand the case which -- I understand that but you need to control count from -- it raised in the jury, because I understand I think from what jury said. That the Government, the Court of Appeals doesn't mean worry about and he's trying errors as to count one, because especially that the -- then be charged to, and doesn't go beyond -- accept this under the findings that he was guilty on count two. Is that right?
Maurice J. Walsh: That is correct. But it is my, I -- I'd like to point out or indicate that it is my understanding that the Government has not withdrawn from its support of count one although, how it could be sustained, I don't understand. But in any event, and the Court of Appeals just said that well, we won't have to apply the Portomene cases, the Portomene and Sorrentino case -- cases which hold that where a -- an informer is not a mere informer, that a participant in the events involved, then he must be disclosed. Now, regardless of whether we had a single count two and a bill of particulars error, regardless of that, the denial of cross-examination concerning the identity of this active witness who was present throughout the transaction that's involved in count two and who is participated in at -- under our contention, in other words, he was the -- the defendant left his automobile, was brought to his automobile by -- by the -- by John, was brought to the scene by John Doe, left John Doe's automobile, immediately returned and deposited it -- the package of narcotics giving the Government's evidence, its -- its strongest and most intended view, and left it with John Doe and walked away. Certainly, I contend the John Doe was a participant in that possession.
William J. Brennan, Jr.: Well, what -- and that would not that be so in the interval -- from the time he walked to the spot five or six feet away --
Maurice J. Walsh: Well --
William J. Brennan, Jr.: -- and back with it?
Maurice J. Walsh: I -- I believe, Mr. Justice Brennan, that they -- they would certainly be construed by most of the trial courts, in my experience, to -- to be collaborators under such circumstances and that the possession would be mutual. And that either could indicted --
William J. Brennan, Jr.: Well, that's the (Voice Overlap) --
Maurice J. Walsh: -- for the possession as an aide or abettor.
William J. Brennan, Jr.: Well, in actual fact, that that -- whatever the time was, that's what I had in mind asking you earlier, the time that elapsed when they brought the package over to the car where John Doe sat, possession wasn't there (Inaudible) in fact alone.
Maurice J. Walsh: In law, I believe. I believe so that a -- in actual fact that is John Doe wasn't touching it and the defendant was. But I think that certainly, we'll all agree that two men --
William J. Brennan, Jr.: Well, I suppose you're -- that you suggest, anyway, that the Government's still supporting count one and all the only evidence as to the activity of John Doe, that was in the case, wasn't it?
Maurice J. Walsh: That's right.
William J. Brennan, Jr.: It never delimits these one or two.
Maurice J. Walsh: There was never any limitation as to the -- of the proof as to either count.
Felix Frankfurter: Mr. Walsh, may I ask you this? Suppose, the only charge made were a count two, it's a single count to the whole indictment. Suppose, the Government by way of coup cuts the proofs down to -- to lead establishment of the count by having appropriate witnesses say that officers, that they arrested him and there's a lawful warrant or that they actually saw what they assumed to be narcotics and he did buy some of that. And they arrested him and they then took the so-called contraband, have it tested. It proved to be a narcotic and the Government arrested him. And (Inaudible) before?
Maurice J. Walsh: Yes, sir.
Felix Frankfurter: And suppose you, and get up and say, Your Honor, we can pass this verdict of acquittal and the courts deny that motion and you say the (Inaudible) now, would that -- suppose that was a crime with all duress, would that sustain a conviction?
Maurice J. Walsh: Well, not under my point three.
Tom C. Clark: Have you got to that?
Maurice J. Walsh: Yes, on the ground that -- that the --
Felix Frankfurter: Hold the position.
Maurice J. Walsh: -- presumption --
Felix Frankfurter: Yes.
Maurice J. Walsh: -- is -- doesn't extend to the -- to the --
Felix Frankfurter: Doesn't extend to what?
Maurice J. Walsh: Doesn't extend to knowing that it is narcotics.
Felix Frankfurter: Well, but he (Inaudible) as I understand that, if I understand the decisions, the nature of the commodity is such that it isn't asking too much. There it is to that people don't have a package of narcotics or a vial or whatever it is, as a fact, in their pocket, normally speaking. And that the law may throw to -- throw or cast the responsibility on the defendant to give some explanation. It has nothing to do with the presumption of innocence because the legislature, the Congress can go very far in -- in post driving with penal consequences I don't know what's the end of the statute, but it used to be five years. So, if you've given as much as five years for having in his possession, if you please insofar as any evidence goes, innocent and there's talk about (Inaudible) about this is in the nature or whatever you call it, public or nevertheless, for five years without any usual mens rea to be established for remedy. The mere fact there is proof of having on the person this outlawed thing for about five years. And that's settled.
Maurice J. Walsh: That isn't what this statute says, Your -- Your Honor. This statute says, "Whoever fraudulently and knowingly imports or brings any narcotic drug."
Felix Frankfurter: And it goes on and holds the presumption.
Maurice J. Walsh: But the indictment charged the same thing.
Felix Frankfurter: Yes.
Maurice J. Walsh: That he --
Felix Frankfurter: But, what -- what do you do with presumption?
Maurice J. Walsh: I say that the presumption applies merely to the rationale idea that since these narcotics are not produced in the United States, they must have been imported. So that that is the difficult thing for the Government to prove.
Felix Frankfurter: The presumption is it goes through fact that, in Chicago you don't grow poppies, is that it?
Maurice J. Walsh: Right, Your Honor. That's my contention. And that, I believe, is all that was decided in Yee Hem and in Casey, in the Casey cases, which are -- we're here. Now, these presumptions, as I understand them, must be rational. They -- the Congress does have great power to -- to set up presumptions. But consider these presumption. Any baggageman in a railroad station handed a suitcase of narcotics must with the -- if -- without more, must be found guilty then, here.
Felix Frankfurter: But that the -- the baggageman, would say, Mr. Walsh, you just might be getting this bag. And that's the end of the matter.
Maurice J. Walsh: No, it wouldn't, Your Honor, because this, if you'll excuse me -- but because the statute says the possession shall be deemed sufficient to authorize conviction unless the defendant explains the possession to the satisfaction of the jury. Now, he's been faced with a string of four or five witnesses, narcotic agents who described the delivery of the package to him, the fact that he put it under the counter. That he didn't set up in the usual rack. And so, therefore, maybe his conduct was surreptitious. And he is now to explain to a -- a standard that I don't comprehend, the satisfaction of the jury. That's not by preponderance or by reasonable -- beyond reasonable doubt, the satisfaction of the jury, his possession. He's faced now with four -- four or five witnesses who have described this situation. Maybe he's a flounderer himself. Maybe he's not eloquent in -- in his delivery. Maybe he's a type of person who gives doubt by his very expression. What chance does he have, in a place of this presumption? And -- but -- and this goes to what's in your mind. Now, the contention, whoever fraudulently or knowingly imports a narcotic drug, I -- I believe that this statute goes no further and should go no further, than to support the inference that the possessor must be presumed to know that it's imported, because that is something that is very difficult for the United States to prove in -- with regard to any specific package. They -- they prove the negative, for instance, that it isn't produced here or something of that sort of. But the circumstances surrounding your knowledge, like the knowing violation of income tax or the knowing violation of any law, would simply come from the surrounding circumstances from which the jury would a right to draw the inference off. And the Government can prove those inferences sufficiently or not prove, and reliance on that presumption is -- is not enough. Now, the Court of Appeals below, in sustaining this conviction, relied upon that entirely in my -- in my construction of the -- of the opinion.
Speaker: Getting back to the informer did you ask for the identity of the informer, otherwise and through your bill of particulars?
Maurice J. Walsh: Oh, yes, it -- well, not by any rule 16 or 17 procedure. On the bill of particulars was denied that we rested at that point, but each witness as he testified that he met, he and three agents met with John Doe, on cross-examination, was asked repeatedly the -- in various ways that I tried to device as how, who, John Doe was, whether he was alive, whether he was dead and various things developed. And each of the witness, in each of the case's cross-examination on that point was denied. And I think that was an unlawful restriction or an erroneous restriction of cross-examination on that point. The fact that John Doe stated that he didn't know us, may cast an entire change of light in this case, ultimately. From this point, he was certainly the only, absent as he was, he was the only favorable witness heard, for the defendant. But his identity was denied to us. So, it would have been useless to attempt to subpoena. Now, (Voice Overlap) --
William J. Brennan, Jr.: Did you see that that originally when that statement of John Doe that in the evidence was restricted?
Maurice J. Walsh: Yes.
William J. Brennan, Jr.: Why?
Maurice J. Walsh: I don't know. The judge didn't explain the -- the ruling and --
William J. Brennan, Jr.: Hearsay I suppose, wouldn't he?
Maurice J. Walsh: Sir?
William J. Brennan, Jr.: Hearsay wasn't it?
Maurice J. Walsh: That was presence of the defendant and the agents. This is -- this occurred at a time when the defendant was brought to the police station and is confronted by Roviaro --
William J. Brennan, Jr.: Did you put your finger on that in the evidence in the record?
Maurice J. Walsh: Sir?
William J. Brennan, Jr.: And your first in that in the record.
Maurice J. Walsh: Yes. Yes, sir. Oh, yes. At page 94 and at the top of 95.
Felix Frankfurter: 94? I mean -- all right now.
Speaker: -- just on that point, did the Government object to be introduced in the -- reduction of that evidence or the eliciting of that cross-examination?
Maurice J. Walsh: The second time no, the first time yes.
Speaker: Now, what are the -- what's the ground of their objection the first time?
Maurice J. Walsh: Actually, the --
Speaker: I assume it'd be hearsay?
Maurice J. Walsh: The ground I'm not -- I'm not --
Speaker: Well, I was wondering about, was how they could object to the eliciting of that information that they did on the grounds of hearsay and then refused at the same time to produce or decline?
Maurice J. Walsh: Well, I think there was a -- they were operating on the theory that they were entitled to introduce all admissions.
Tom C. Clark: Admissions of whom?
Maurice J. Walsh: From the defendant this is supposed to be a consequent conversation with the defendant first on the ride to the police station and then at the police station various conversations.
Speaker: Now, but the testimony that I'm referring to may be I -- I understand wrongly. I thought you said that on cross-examination of one of the witnesses, a statement of John Doe's testified to, in which he was alleged to have said he didn't recognize your men. Now, that I suppose, is objectionable as a matter of hearsay. Isn't it?
Maurice J. Walsh: I don't know if government representatives were present in -- in doing the questioning. They had just introduced other conversation with the defendant against the defendant. Now, my contention was that the entire conversation should go in, but I was limited at that point.
William J. Brennan, Jr.: I don't see that you were in this lawsuit on the pages that -- pages you referred us to.
Maurice J. Walsh: On pages 94 and 95 I was not, Your Honor.But under the cross examination of the witness Durham --
William J. Brennan, Jr.: What pages are they?
Maurice J. Walsh: Well, since it wasn't admitted, I haven't --
William J. Brennan, Jr.: We're happy that at least this record doesn't show that the Government made any objection to the cross examination of that issue. Is that the first occasion when you were elicited that there had been that conversation?
Maurice J. Walsh: No, sir.
William J. Brennan, Jr.: You did not recognize him?
Maurice J. Walsh: I think the -- the record at page 52 and 55. Page 52 at the top, the witness Durham, was asked, as a matter of fact, Doe said, he did have a transaction, didn't he in Roviaro's presence. Answer - “Do you want the entire conversation, isn't what I asked effect,” “No sir, he didn't deny it.” “Didn't Doe say he didn't even know him?” “Yes, sir, at first he did.” “And this man was the informer setup by you for the transaction?” “That is right.” Now --
Tom C. Clark: Did Roviaro know who Doe was?
Maurice J. Walsh: No, sir.
Tom C. Clark: Now, Mr. Niles was in his presence, wasn't he?
Maurice J. Walsh: That's right.
Tom C. Clark: (Inaudible)
Maurice J. Walsh: The agents -- no this wasn't a line up. This was the same night of the transaction about, within about two hours. After the defendant had been arrested, he was taken to the police station, the central police station in Chicago. And the informer or some man, the -- the man that the agents described as the informer, as John Doe, the participant here, was brought together with the defendant and in the defendant's presence said, “I don't know the defendant.”
Tom C. Clark: (Inaudible)
Maurice J. Walsh: I don't know. I assume he doesn't.
Tom C. Clark: (Inaudible)
Maurice J. Walsh: John Doe drove the Cadillac.
Tom C. Clark: (Inaudible)
Maurice J. Walsh: The defendant as he stands at this point, as -- as I understand, has -- has plead not guilty and has not testified. There was no evidence by the defendant in this case. And his position with regard to John Doe has been that he just doesn't know him. As a matter of fact --
Tom C. Clark: (Inaudible)
Maurice J. Walsh: Sir?
Tom C. Clark: (Inaudible)
Maurice J. Walsh: No, sir. We did not. Now, the -- I -- I think that the Portomene case makes a statement in -- in its discussion concerning that very situation. That when this, in -- in this case, a defendant is denied the identity of one of the principle participants. Assume that, let me -- let me put it in this fashion. Let -- let's assume that -- that Roviaro thought he did know who John Doe was. But then on rebuttal it turn out that John Doe was an entirely different person. The Government wouldn't be bound by any impression that Roviaro had. And in the Portomene case, they point out that where the man is denied this right of knowing who this participant is, he should not be compelled to go forward. And that even if he does go forward, and flounders around and helps convict himself, the refusal to affording his right should prevent the Government from contending that there was a lawful conversation.
William J. Brennan, Jr.: Did you answer Mr. Justice Clark, whether you might have seen at John Doe as a witness?
Maurice J. Walsh: Oh, that is one of our complaints. We couldn't subpoena John Doe, because we didn't know him. And we contend that that was a -- a denial of a witness in our favor.
William J. Brennan, Jr.: Were you adjudged guilty on both counts?
Maurice J. Walsh: Yes, sir. And sentenced on both --
Tom C. Clark: And that were you sentenced on both counts or sentenced (Inaudible)
Maurice J. Walsh: That he was sentenced -- sentenced on the indictment.
Tom C. Clark: What's that?
Maurice J. Walsh: A sentence on the indictment, I believe, is the way that the --
Tom C. Clark: Page 132. Did they give him two terms or one?
Maurice J. Walsh: One term. Well, no. He's sentenced to two years on each of counts one and two of the indictment and said sentences shall run concurrently.
Felix Frankfurter: Mr. Walsh, may I go back a minute to the problem of presumption. What -- what I'm --
Speaker: Just ask him.
Speaker: I think what about the two times.
Maurice J. Walsh: Well, that he was sentenced to --
Speaker: Two times.
Maurice J. Walsh: To $5 on each of counts one and two and that those -- and that the sentences shall run concurrently and the defendants shall stand committed until the fine is paid. I assume that means $10.
Speaker: $5 on each?
Maurice J. Walsh: The service of the sentence could be concurrent but I don't think the payment of the fine would be suspended in the ordinary language.
Speaker: (Inaudible)
Maurice J. Walsh: So that in any event we -- we stand to some punishment under count one possibly.
Felix Frankfurter: Mr. Walsh, may I ask you to go back to the -- I'm sorry (Inaudible) to the presumptions about the -- I don't find the charge or should I -- if I overlooked it in the record. It was the court's charge, that's not here.
Maurice J. Walsh: Oh, well, this was without a jury, Your Honor.
Felix Frankfurter: Well, that is before that. So, -- that plays an interesting question. How did the Court charge itself with the oddity, the English phrase when -- when they sit without a jury (Inaudible) misdirected itself. Was there any direction by itself as to how you will determine this question of presumption?
Maurice J. Walsh: Well, the question was argued and the Government took the position in its argument or certainly that couldn't be characterized as instruction but suggestion to the judge. He'd argued that possession, mere possession of any –-
Felix Frankfurter: (Inaudible)
Maurice J. Walsh: No sir. Not insofar as the court is concerned. The court took the -- the matters under advisement. And this case was tried on a single day. The court then –-
Felix Frankfurter: All this in one day?
Maurice J. Walsh: Yes.
Felix Frankfurter: Well, how -- how many hours (Inaudible)
Maurice J. Walsh: Well, four, four and-a-half I guess or five. These witnesses were -- didn't take as long as I left. Then the court took some briefs and considered the matter and didn't pass on it. This was late in the spring of 1955. Didn't pass on it, until the fall. And the -- then again, took up the motion for a new trial and gave it consideration. The matter of whether a mere possession of any kind or character is enough to show the fraudulent and knowing possession or fraudulent and knowing character of the crime as charged in the indictment and as prescribed by the statute was argued substantially.
William J. Brennan, Jr.: There weren't any conclusion, were there, for this?
Maurice J. Walsh: No, sir.
William J. Brennan, Jr.: And none were requested?
Maurice J. Walsh: No, sir.
Felix Frankfurter: They waived the jury?
Maurice J. Walsh: Yes, the Government did, the Government and the defendant and the court.
Felix Frankfurter: (Inaudible) drawing any inferences that are allowable to be drawn, is that right?
Maurice J. Walsh: I -- I think we were bound to --
Felix Frankfurter: Yes (Inaudible)
Maurice J. Walsh: -- right until the end.
Felix Frankfurter: If you were bound, but you don't have to agree.
Maurice J. Walsh: Well, but we certainly will abide.
Felix Frankfurter: But I'm -- I'm not, I mean, Mr. Walsh, I'm not suggesting (Inaudible) all I am saying you left it to the judge to draw such (Inaudible)
Earl Warren: We'll recess.